Judgment, Supreme Court, New York County (Helen Freedman, J.), entered June 21, 2001, after a nonjury trial, in an action by an accounting firm to recover a fee, in favor of plaintiff and against defendant in the principal amount of $63,888.90, plus interest, costs and disbursements, unanimously affirmed, with costs.
Defendant admits that he never objected to plaintiff’s detailed monthly bills, and his claim that the bills were padded by various fraudulent billing practices, including rounding up to the nearest 15-minute interval and reallocating administrative time as billable time, lacks evidentiary support, and indeed was largely refuted by his own witness, a former employee of plaintiff and defendant’s present accountant. Accordingly, plaintiff is entitled to judgment on the theory of account stated (see, Morrison Cohen Singer & Weinstein v Ackerman, 280 AD2d 355). Nor should the judgment be reduced to reflect the amount of the bills in the record that do not have time sheets attached, there being unrefuted evidence that it was plaintiffs regular practice to attach a “back up” statement to each of its bills, and an admission by defendant that he never personally reviewed either plaintiffs bills or the back-up. Concur—Williams, P.J., Mazzarelli, Saxe., Lerner and Marlow, JJ.